         Case 1:20-cv-02903-KPF Document 35 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     20 Civ. 2903 (KPF)
In re
                                                           ORDER
GE/CBPS DATA BREACH LITIGATION

KATHERINE POLK FAILLA, District Judge:

        The Court resolves the motions to be appointed interim class counsel

from both counsel for Plaintiff Fowler and Plaintiff Baz (Dkt. #16-20, 26-28), as

decided at the hearing on June 11, 2020, at 10:00 a.m. Accordingly, the Court

appoints Joseph I. Marchese of Bursor & Fisher, P.A., Gary M. Klinger of

Mason Lietz & Klinger LLP, and Rosemary M. Rivas of Levi & Korsinsky LLP as

Co-Lead Interim Class Counsel.

        The Clerk of Court is directed to terminate the motion entries at docket

numbers 16 and 17.

        SO ORDERED.

Dated: June 11, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
